 Case 4:18-cv-00519-ALM Document 25 Filed 10/09/19 Page 1 of 2 PageID #: 659




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                Plaintiffs,
                                                     C.A. No. 4:18-cv-00519-ALM
        v.
                                                     JURY TRIAL DEMANDED
BANK OF AMERICA CORP.,

                Defendant.



                                NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the following attorney hereby enters her appearance in this

matter as counsel of record for Defendant Bank of America Corp., consents to electronic service

of all papers in this action.

                                    Ashbey N. Morgan
                                    Texas Bar No. 24106339
                                    GIBSON, DUNN & CRUTCHER LLP
                                    2100 McKinney Avenue, Suite 1100
                                    Dallas, Texas 75201
                                    Telephone: (214) 698-3112
                                    Facsimile: (214) 571-2910
                                    anmorgan@gibsondunn.com
Case 4:18-cv-00519-ALM Document 25 Filed 10/09/19 Page 2 of 2 PageID #: 660




Dated: October 9, 2019                       Respectfully submitted,



                                                   /s/_Ashbey N. Morgan_______________
                                                  Mark N. Reiter
                                                  Texas State Bar No. 16759900
                                                  mreiter@gibsondunn.com
                                                  Ashbey N. Morgan
                                                  Texas Bar No. 24106339
                                                  anmorgan@gibsondunn.com
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  2100 McKinney Avenue, Suite 1100
                                                  Dallas, Texas 75201-6912
                                                  Telephone: 214.698.3360
                                                  Facsimile: 214.571.2907

                                                  Neema Jalali
                                                  njalali@gibsondunn.com
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  555 Mission Street, Suite 3000
                                                  San Francisco, CA 94105
                                                  Telephone: 415.393.8200
                                                  Facsimile: 415.374.8409

                                                  ATTORNEYS FOR DEFENDANT BANK
                                                  OF AMERICA CORP.




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was filed electronically on all

counsel of record through the Court’s electronic filing system on October 9, 2019.



                                                      /s/ Ashbey N. Morgan
                                                      Ashbey N. Morgan
